The appellants’ respective cross motions for partial sum*644mary judgment were properly denied as the evidence before the court presented a triable issue of fact as to whether the plaintiff and the decedent had a valid common-law marriage under Georgia law. New York will recognize a common-law marriage if it was validly contracted in another State (Matter of Mott v Duncan Petroleum Trans., 51 NY2d 289). In denying the appellants’ cross motions, the court did not err in considering evidence that it had previously ruled excludable under CPLR 4519 (see, Phillips v Kantor & Co., 31 NY2d 307). Although it is unnecessary for the purposes of this appeal to determine if the court’s previous rulings under CPLR 4519 were correct, we note that the statute, by its terms, applies only where the prospective testimony is being offered against an administrator. Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.